 

Case 2:20-mj-00458-BAT Document 33 Filed 08/05/20 Page 1 of 3

CERMIPEO TRE COPS

Vers WDE MOCO  @ ,
Cheek, 0S, Cistrietd omet ped
, Wevtorm [tebe of Washington 44
AQ 93 (Rev, 11/13) Search and Seizure Warrant fe, PP 2
on i  -

is be

 

 

 

 

UNITED STATES DISTRICT COURT

 

 

FILED LODGED
for the RECEIVED
Aug 05, 2020

Western District of Washington

CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA
BY DEPUTY

In the Matter of the Search of

 

 

 

(Briefly deseribe the property to be searched
or identify the person by name and address)

Case No. MJ20-458 (6)

The location more particularly described in Attachments
A and A6

eee eee

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Western District of Washington
(identify the person or describe the property to be searched and give its location):

The location more particularly described in Attachments A and A6, incorporated by reference herein.

| find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identifi the person or describe the property to be seized):
See Attachment B, incorporated by reference herein.

YOU ARE COMMANDED to execute this warrant on or before August 7, 2020 (not to exceed 14 day's)
in the daytime 6:00 a.m. to 10:00 p.m. @at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to any Magistrate Judge in this District
(United States Magistrate Judge)

Pursuant to 18 U.S.C. § 3103a(b), | find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

OF for days (not w exceed 30) J until, the facts justifying, the later specific date of

 
    

Date and time issued: 7124 [2020 | 41S am

© 's sigpdnire

City and state: Seattle, Washington Brian A. Tsuchida, United States Magistrate Judge
Printed name and title

USAO 2019R00460 meen—ewe@&é—
- Case 2:20-mj-00458-BAT Document 33 Filed 08/05/20 Page 2 of 3

AQ 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Ma 40-Y5% Zab, 23 are 6430 Am At Resicltnec

Inventory made in the presence of :
SA Dew Menceno

 

Inventory of the property taken and name of any person(s) seized:

See Atpeched OFA -/d-

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

—

Date: J uly aX 29> 9

 

Executing officee signature

Seve (Moye SA

Printed name dnd title

 

 

 

Received 8/5/2020 JRC
. ” Case 2:20-mj-@0458-BAT Document 33 Filed 08/05/20 Page 3 of 3
“7 . Ne eel

U.S. DEPARTMENT OF JUSTICE - DRUG ENFORCEMENT ADMINISTRATION

RECEIPT FOR CASH OR OTHER ITEMS
TO: (Name, Title, Address {including ZIP CODE), if applicable) FILE NO. G-DEP IDENTIFIER

 

 

 

 

Cy oH ” Ger ere FILE TITLE
29847 Yd Avcnwc Seth

Aub “on, Uechan, hin

 

DATE ——

oly 26,2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DIVISION/DISTRICT OFFICE
Sete [7 OAC |
eg Thule Fe, =
u Mieste seein een at oni lei tert
AMOUNT or QUANTITY DESCRIPTION OF ITEM(S) PURPOSE (If Applicable)
{ Cilleh 7-RAT VO oo edi Fone - ATE mz (
] Coll 991/R- OC35S7-@C.~ ne MILE seizes
{ Assocts of A aaa ? ae iM AP SATE sire fe
| -£/6 1SY F- SKS fsa Hi f -Se-2ef
SKS Amn =. "262 MTF - fer J
$ Sp7- TA pe D - Lon FT ¥ devy -
1 faker te 2 ese oo ATE = seg) svch cs
| Ameren 9 {): hie! ide. HTP - semi t che ee
5 Am... 2, L Hone _ leh 3 Af - o- zest » che
} PALS = fans Por pie a cide ce
} A Ve wl usp) Pdecl Lair He Le Ds2 Sich ne =

 

 

 

 

 

 

 

 

RECEIVED BY (Signature) NAME AND TITLE (Print or Type)
Z 5 LA STexse Peger <Af

 

 

WITNESSED BY (Signature) | NAME AND TITLE (Print of Type)
LO Danie / Mancang SA

 

FORM DEA-12 (9-00) Previous editions obsolete
